Citation Nr: 1512593	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected degenerative lumbar strain.

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected degenerative lumbar strain.

3.  Entitlement to service connection for a right leg condition, to include as secondary to service-connected degenerative lumbar strain.

4.  Entitlement to service connection for a left leg condition, to include as secondary to service-connected degenerative lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971, with subsequent reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On his July 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify at a Travel Board hearing.  Subsequently, in a December 2010 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The Board notes that on the Veteran's July 2010 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for bilateral knee and leg conditions.  Thus, the issue of entitlement to an evaluation in excess of 40 percent for a degenerative lumbar strain is not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in a July 2009 letter, the Veteran's private physician, A. T., M.D., wrote that there was a strong possibility that a lot of the Veteran's right limb pain was related to the Veteran's chronic degenerative disc disease in his lumbar spine.  In an August 2009 Notice of Disagreement, the Veteran noted that he had a private medical opinion connecting his knee and leg conditions to his service-connected back disability.  In a January 2010 statement in support of claim, the Veteran reiterated that his knee and leg conditions were secondary to his service-connected degenerative lumbar strain.

In a May 2010 Compensation and Pension (C&P) Joints Examination Report, the Veteran was diagnosed with bilateral knee degenerative joint disease (DJD).  The VA examiner noted that he could not find any particular injury during active service related to the Veteran's knees.  The examiner opined that the Veteran's knee conditions were not related to active service and that early DJD could be associated with the normal aging process.  At no point during the C&P examination did the VA examiner address whether the Veteran's knee conditions were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected degenerative lumbar strain.  Additionally, the Board notes that the Veteran has never had a VA examination to determine if he has any current leg conditions, and if so, whether they are etiologically related to his service-connected degenerative lumbar strain.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral knee and leg conditions.  All requests for records and responses must be associated with the claims folder.

2. AFTER obtaining any additional records to the extent possible, the Veteran should be afforded knee and leg examinations.  These examinations must include additional diagnostic studies such as x-rays or an MRI.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee condition, to include bilateral knee DJD, was caused or chronically aggravated by his service-connected degenerative lumbar strain.

b. Whether the Veteran is currently diagnosed with a leg condition.

c. If the VA examiner determines that the Veteran has a current leg condition, whether it is at least as likely as not (50 percent probability or more) that any leg condition diagnosed was caused or chronically aggravated by his service-connected degenerative lumbar strain.  

d. The examiner is requested to reconcile any opinions provided with the July 2009 letter from the Veteran's private physician finding that the Veteran's knee and leg conditions were etiologically related to his service-connected degenerative lumbar strain.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




